  Case 3:21-cv-01166-M Document 1 Filed 05/21/21           Page 1 of 38 PageID 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS


HIGH ENERGY OZONE LLC d/b/a FAR- )
UV STERILRAY and S. EDWARD       )
NEISTER,                         )
                                 )               Civil Action No. 3:21-cv-1166
    Plaintiffs,                  )
                                 )               JURY TRIAL DEMANDED
     v.                          )
                                 )
LARSON ELECTRONICS LLC,          )
                                 )
    Defendant.                   )

                                     COMPLAINT

      Plaintiffs High Energy Ozone LLC d/b/a Far-UV Sterilray (“HEO3”) and Mr.

S. Edward Neister (“Mr. Neister”) (collectively, “Plaintiffs”), allege as follows:

                                  INTRODUCTION

      1.    More than fifteen years ago, physicist S. Edward Neister developed and

patented methods for deactivating or destroying harmful microorganisms using a

new spectrum of ultraviolet (UV) light. Mr. Neister’s methods included the

development and use of Krypton-Chloride excimer lamps that emit a peak

wavelength at 222 nm in conjunction with other wavelengths. Unlike the 254 nm

UV light—which had been used for decades for sanitization but was dangerous to

humans—applying 222 nm UV light does not penetrate human skin or eyes, making

it far better and more useful than traditional lamps and methods of use.

      2.    Mr. Neister’s patented technology became the foundation for the family

business. Mr. Neister and his brother John Neister originally founded the company
  Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 2 of 38 PageID 2


that would become HEO3 in 2005 in a small town in New Hampshire. HEO3 is

producing and selling lamps designed to perform Mr. Neister’s patented methods of

killing harmful microorganisms.

      3.    The global COVID-19 pandemic took the world by surprise in early

2020, but the hard work of and vision by the Neister brothers anticipated such a

crisis. Their Excimer Wave Sterilray™ technology, products, and patented methods

positioned HEO3 to be a global leader in UV light disinfection technology, providing

sanitization devices to aid in the fight against the disease.

      4.    As a result of the pandemic, interest in UV light disinfection technology

reached new heights. Market entrants sprung forth to capitalize on sanitization

using far-UV light in the 222 nm range—including through unauthorized use of

HEO3’s patented technology.

      5.    HEO3’s patented technology asserted in this case includes U.S. Patent

Nos. 8,975,605 (the “’605 patent”) and 9,700,642, (the “’642 patent”) (collectively, the

“Asserted Patents”), true and correct copies of which are attached hereto as Exhibits

1 and 2, respectively.

      6.    Defendant Larson Electronics LLC (“Larson”), founded in 1973, is one

such company trading on HEO3’s patented technology. As described below, multiple

Larson products utilize HEO3’s patented systems and methods.

      7.    To protect its hard-earned intellectual property rights, HEO3 sent a

notice letter to Larson to notify it of HEO3’s patents and to offer to open licensing

discussions, a true and correct copy of which is attached as Exhibit 3. But still

Larson refused to cease its infringing activities. This action followed.

                                           2
  Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 3 of 38 PageID 3


                            NATURE OF THE ACTION

       8.    This is an action for infringement of the ’605 patent and the ’642 patent

pursuant to the Patent Laws of the United States of America, 35 U.S.C. §§ 100 et

seq.

                                       PARTIES

       9.    Plaintiff HEO3 is a company organized and existing under the laws of

the State of New Hampshire with its principal place of business at 30 Centre Road,

Suite 6, Somersworth, NH 03878.

       10.   Plaintiff S. Edward Neister resides and works in the state of New

Hampshire. He is the founder of HEO3 and its Chief Technology Officer.

       11.   On information and belief, Defendant Larson is a corporation organized

and existing under the laws of the State of Texas with its principal place of business

at 9419 U.S. Highway 175, Kemp, TX 75143.

                           JURISDICTION AND VENUE

       12.   This Court has subject matter jurisdiction over this action under at

least 28 U.S.C. §§ 1331, 1338.

       13.   This Court has personal jurisdiction over Larson because it is

incorporated in the State of Texas. On information and belief, Larson maintains its

principal place of business in this District.

       14.   Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(c) and

1400(b) because Larson maintains its principal place of business in this District and

has committed acts of infringement in this District.




                                           3
  Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 4 of 38 PageID 4


                            FACTUAL BACKGROUND

                         HEO3’s 222 nm UV Technology

      15.   HEO3 is a leading developer of disinfection equipment using 222 nm

UV technology. HEO3’s disinfection technology provides a safe and environmentally

sound means of disinfection using far-UV light to kill bacteria, viruses, mold, and

fungi in seconds or less. It has been validated by over 40 third-party labs as having

a greater than 99.99% effective kill rate.

      16.   HEO3’s technology permits users to sterilize surfaces without harsh

chemicals. Additionally, unlike more commonly used UV sterilization techniques,

HEO3’s technology is mercury free and does not produce ozone—a significant

advance in terms of safety and environmental impact.

      17.   HEO3 offers a wide range of products utilizing its 222 nm UV

technology. These include, for example: luminaire fixtures; air and surface

disinfection units for disinfecting ambient air and surfaces in a room; surface

disinfection rails and disinfection wands for disinfecting surfaces and air; pathogen

reduction boxes for disinfecting high-touch items (such as handheld medical

equipment) that can be placed inside the boxes; and airduct units for disinfecting

air passing through HVAC units.

      18.   HEO3 does business under the tradename Far UV SterilrayTM and its

products feature Mr. Neister’s patented Excimer Wave SterilrayTM Technology.

Customers across the globe use Excimer Wave SterilrayTM products to create safer

work, home, and medical environments.




                                             4
  Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 5 of 38 PageID 5


      19.   As described on its website, HEO3’s goal is to reduce the spread of

infections and the burdens of such illnesses on our healthcare system. Over the past

year alone, HEO3 has been approached by numerous and diverse organizations—

including NFL teams, airlines, and robotic companies that specialize in the

disinfection of office spaces, military barracks, public transportation, and

hospitals—that have expressed interest in using HEO3’s technology to help prevent

spread of COVID-19.

      20.   HEO3’s 222 nm UV technology is described and claimed in the Asserted

Patents, on which Mr. Neister is the sole inventor. Mr. Neister has worked in the

field of laser and UV light technology for over six decades. Mr. Neister drew on his

decades of experience to develop HEO3’s 222 nm UV technology claimed in the

Asserted Patents.

      21.   Prior to Mr. Neister’s inventions, UV disinfection methods typically

used light at 254 nm generated by mercury-based lamps. Mr. Neister discovered

that single line wavelengths emitted from an “excimer” lamp—a lamp using inert

gases to generate photons at wavelengths matching the maximum absorption bands

for DNA nitrogenous bases, proteins, amino acids, and other component bonds of

microorganisms—could be significantly more effective than standard 254 nm

photons for destroying DNA. As described in the ’605 patent, “[k]ill action times are

reduced from 10’s to 100’s of seconds to times of 0.1 seconds.” Ex. 1 at 4:65-67.

      22.   One of the wavelengths Mr. Neister found to be particularly useful for

disinfection was 222 nm, falling within the “far-UV” range. HEO3’s Excimer Wave

SterilrayTM products utilize photons at this wavelength, amongst others.

                                          5
  Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 6 of 38 PageID 6


      23.   Recognizing Mr. Neister’s discoveries, the United States Patent and

Trademark Office (“USPTO”) issued the Asserted Patents. Mr. Neister is the sole

inventor of the Asserted Patents and related applications that are currently

pending.

                Larson’s Far-UV Sanitation Lighting Products

      24.   Although Larson has been in the lighting business for decades, only

with the rise of the COVID-19 pandemic has it begun to manufacture, market, and

sell lighting products containing Far-UV wavelengths including 222 nm. Upon

information and belief, in or around June 2020, Larson began fabricating and

selling products that perform Mr. Neister’s patented processes for destroying or

deactivating the DNA or RNA (i.e., the organic bonds and proteins) of

microorganisms on substances or surfaces of the Asserted Patents.

      25.   In Larson’s “Far UV Catalog 2020, a true and correct copy of which is

attached hereto as Exhibit 4, Larson touts itself as a “one-stop shop for all of your

UV sanitation needs,” and it “caters to custom fabrication and rapid engineering for

far-UV products”. See Ex. 4, Far UV Catalog 2020, at 2. A search of Larson’s

website, www.larsonelectronics.com, reveals more than 120 lighting products for

sanitation. These products incorporate either “ozone-free excimer lamps or compact

microplasma boards that generate far-UV 222 nm bands.” Id. at 1.

      26.   Larson’s Far UV Catalog 2020 states the following:

      Far-UV sanitation lights from Larson Electronics are ultraviolet (UV)
      devices for disinfecting surfaces, equipment and the air. These units
      emit far-UV 222 nm light, which is capable of eliminating up to 99% of
      viruses, bacteria, mold and spores. Far-UV 222 nm light is considered to
      be eye and skin safe for humans. Long-term use of far-UV lamps does

                                          6
  Case 3:21-cv-01166-M Document 1 Filed 05/21/21           Page 7 of 38 PageID 7


       not cause inflammation, redness or irritation. This time-saving solution
       does not require rooms or spaces to be empty prior to UV treatment.
       Unlike conventional UV 254 nm bands that can cause burns on the skin
       and corneal damage, far-UV wavelengths also do not require personal
       protective equipment during sanitation (see Far-UV Fact Sheet for more
       information). As a result, the far-UV disinfection products in this catalog
       are recommended for use in the following: occupied areas, industrial,
       businesses, commercial locations, transit areas, schools, daycares,
       senior-care facilities, healthcare establishments, hospitals, offices and
       more.

Ex. 4 at 1.

       27.    In terms of specific products, Larson states, “[a]ll products in this

catalog are equipped with far-UV 222 nm lamps, which can inactivate 99%

viruses, bacteria, mold and spores.” Id. at 3. Furthermore, in response to the

question, “What types of far-UV 222 nm lights are used in these products?” Larson

answers: “[a]rtificial light sources that generate far-UV 222 nm light and are

found in the sanitization products in this catalog include excimer lamps and

microplasma boards,” and the specialty excimer lamps include “one atom of

krypton (Kr) and one atom of chlorine (Cl).” Id. at 4.

       28.    Larson’s website reflects at least three categories of 222 nm light

sources that Larson fabricates into lighting products. First, Larson markets and

sells a 10W Far UV Microplasma Board – (1) 10W Microplasma Board, 222 nm

UVC Sanitation – Delrin Mount - Power Supply with 120V Plug (FRL-EMP-

FUVC-MP-10-2X2-KT-120V) (hereinafter, “Microplasma Board”), as shown below.




                                           7
  Case 3:21-cv-01166-M Document 1 Filed 05/21/21        Page 8 of 38 PageID 8




Ex. 5, Microplasma Board Spec Sheet at 1. Larson states that “[t]his unit is Made

in USA – Manufactured in Texas.” Id. The product “features a 2” x 2” glass chip

and disinfects 99% of viruses, bacteria, mold and spores from ceilings in occupied

areas. This eye and skin safe disinfection unit uses one 10-watt microplasma

board that emits far-UV 222 nm germicidal light.” Id.

      29.    The Microplasma Board includes the following “Ratings”:




                                         8
  Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 9 of 38 PageID 9


Id. “Suggested Applications” include: “Sanitation, disinfection, retail spaces,

lobbies, commercial locations, industrial parks, schools, public transportation

hubs, airports, office buildings, medical centers, and more; kills 99% of viruses,

bacterial, mold, and spores.” Id. at 2.

      30.     Larson fabricates and sells down-light products using one or more of

its Microplasma Boards, including the following representative products: Far-UV

Sanitation Fixture; Far-UV Recessed Can Light (6”, 8”, 10”, 12”); Far-UV Gimble

Track Light; Far-UV Recessed Square Light (6”, 8”, 10”, 12”); 12” Far-UV

Sanitation Strip Light; 10W Far-UV Sanitation Light; and 10W Far-UV

Disinfection Desktop Light (collectively, “Representative Microplasma Board

Products”).

      31.     One such Representative Microplasma Board Product is the Far-UV

Recessed 12” Can Light – (1) 10W Microplasma Board, 222 nm UVC Sanitation –

Recessed Mount (IND-CDL-RD-12-FUVC-MP-1L-V1). See Ex. 6, Can Light Spec

Sheet, and shown below.




                                          9
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 10 of 38 PageID 10


Larson states, “[t]his eye and skin safe disinfection unit uses one 10-watt

microplasma board that emits far-UV 222 nm germicidal light,” and that, “[t]his

far-UV unit is capable of achieving up to 3 log (99.9%) cumulative disinfection per

day.” Id. at 1-2.

       32.    Additionally, Larson includes the following table:




Id. at 2. Larson states, “[w]hen mounted at 8ft or below, this fixture effectively

deactivates organisms twice in one hour, and is actively weakening organisms in

the air and on surfaces. Airborne organisms will have a higher exposure rate

while traveling through the air and closer to the fixture.” Id. Its “Applications”

include: “Sanitation, disinfection, restaurants, retail spaces, lobbies, commercial

buildings, industrial parks, schools, public transportation hubs, airports, office

buildings, medical centers and more; kill 99% of viruses, bacteria, mold and

spores.” Id. at 3.




                                          10
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21           Page 11 of 38 PageID 11


      33.   Second, Larson fabricates and sells a 40W UV Excimer Lamp – 222 Far

UVC Disinfection – Surface Mount – Quartz Glass/Ozone Free (FRL-EMX-6-40W-

FUVC) (hereinafter, “Excimer Lamp”), as shown below:




Ex. 7, Excimer Lamp Spec Sheet at 1. Like the Microplasma Board, Larson states

that “[t]his unit is Made in USA – Manufactured in Texas.” Id. This Excimer Lamp

“offers 40 uW/cm2 UV intensity at 222nm UV wavelength,” and “can disinfect 99%

of viruses, bacteria, mold and spores in facilities and on surfaces.” Id. at 1-2.

Furthermore, Larson states that, “[c]onsidered to be eye and skin safe, the far-UV

lamp offers instant start and cool operation.” Id.

      34.   The Excimer Lamp includes the following “Ratings/Features”:




                                          11
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 12 of 38 PageID 12


Id. at 1. “Suggested Applications” include: “Sanitation, disinfection, commercial

locations, industrial parks, medical centers, labs, manufacturing and

semiconductors; kills 99% of viruses, bacteria, mold, and spores.” Id. at 2.

      35.     Larson fabricates and sells down-light products using one or more of its

Excimer Lamps, including the following representative products: 120W Far-UV

Excimer Disinfection Fixture – (3) 222nm Lamp –Pivoting Back Mount (3-Foot or 4-

Foot); 80W Far-UV Excimer Disinfection Fixture – (2) 222nm Lamp – Pivoting Back

Mount (3-Foot); 40W Far-UV Excimer Disinfection Fixture – (1) 222 nm Lamp –

Pivoting Back Mount (2-Foot); 120W Far-UV Excimer Disinfection Fixture – (3)

222nm Lamp – L Bracket End Mount (3-Foot); 80W Far-UV Excimer Disinfection

Fixture – (2) 222nm Lamp – L Bracket End Mount (2-Foot, 3-Foot, 4-Foot); 40W

Far-UV Excimer Disinfection Fixture – (1) 222nm Lamp – L Bracket End Mount (2-

Foot); and 40W Far-UV Excimer Disinfection Fixture – (1) 222nm Lamp – L

Bracket End Mount (1-Foot) (collectively, “Representative Excimer Lamp

Products”).

      36.     One such Representative Excimer Lamp Product is the 120W Far-UV

Excimer Disinfection Fixture – (3) 222nm Lamp – 3-Foot Fixture – L Bracket End

Mount (IND-DHA-FUVC-EX-36-3L-V1). See Ex. 8, L Bracket Lamp Spec Sheet, and

shown below.




                                          12
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 13 of 38 PageID 13


Larson states that this “sanitation fixture is a powerful and sleek lighting solution

for restaurants, businesses, busy locations and occupied areas.” Id. at 2. Germicidal

excimer lamps emit far-UV 222 nm light that is generated by specific excimer

molecules.” Id. “Applications” include: “Sanitation, disinfection, restaurants, retail

spaces, lobbies, commercial locations, industrial parks, schools, public

transportation hubs, airports, office buildings, medical centers and more; kill 99% of

viruses, bacteria, mold and spores.” Id.

      37.   Larson also fabricates and sells a handheld Far-UV light product that

incorporates the Excimer Lamp called the Far-UVC Handheld Surface Sanitizer –

(1) 40W 222nm Excimer Lamp – Aluminum – 15’ 16/3 SOOW Cord (IND-HL-HDB-

FUVC-EX-1L-120V-15C). See Ex. 9, Handheld Lamp Spec Sheet, and shown below.




Larson describes this product as a “Handheld Surface Sanitizer which can disinfect

99% of viruses, bacteria, mold and spores on surfaces, work stations, tables and

desks, as well as devices, machines and personal equipment. This unit offers far-UV

222nm output and comes equipped with a 40-watt excimer lamp.” Id. at 2. The

“Suggested Applications” include: “Sanitation, disinfection, retail spaces, lobbies,

commercial locations, industrial parks, schools, public transportation hubs,

                                           13
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 14 of 38 PageID 14


airports, office buildings, medical centers, casinos, labs, hospitals, work stations,

hotels and more; kill 99% of viruses, bacteria, mold, and spores.” Id. at 3.

        38.   Third, Larson fabricates and sells, for example, 90W UV Excimer

Lamp – 222nm Far UVC Disinfection – Surface Mount – Quartz Glass/Ozone Free

(FRL-EMX-18-90W-FUVC) (hereinafter, “Excimer Bulb”), as shown below.




Ex. 10, Excimer Bulb Spec Sheet at 1. Like the Microplasma Board and the Excimer

Lamp, Larson states that “[t]his unit is Made in USA – Manufactured in Texas.” Id.

This exemplary Excimer Bulb “offers 80 uW/cm2 UV intensity at 222nm UV

wavelength,” and “can disinfect 99% of viruses, bacteria, mold and spores in

facilities and on surfaces.” Id. at 1-2. Furthermore, Larson states that, “[c]onsidered

to be eye and skin safe, the far-UV lamp offers instant start and cool operation.” Id.

at 1.




                                          14
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 15 of 38 PageID 15


      39.    The Excimer Bulb includes the following “Ratings/Features”:




Id. This Excimer Bulb is “compatible with 120V AC and 240V AC, 60 Hz and is

equipped with flying leads to allow operators to complete wiring connections” and

“can be mounted using customer provided clamps or holders.” Id. at 2. “Suggested

Applications” include: “Sanitation, disinfection, commercial locations, industrial

parks, medical centers, labs, manufacturing and semiconductors; kills 99% of

viruses, bacteria, mold and spores.” Id.

      40.    Larson fabricates and sells sanitation lighting products that

incorporate one or more Excimer Bulbs, including the following representative

products: Far-UV Sanitation Portal – (5) 222 nm Excimer Lamps – 304 SS/Power

Cord; 40W Far-UV Sanitation Light – (1) 222 nm UVC Excimer Lamp – Wall Mount

with (2) 6” Adjustable Arms; 40W Far-UV Excimer Disinfection Square Shoebox

Fixture – (1) 222nm Lamp – 1-foot Fixture – Remote Ballast – Surface Mount

Mount [sic]; 240W Far-UVC High Bay Fixture – (6) 222nm Excimer Lamps –

Surface Mount; 18” Far-UV Sanitation Wall Sconce Light – (1) 40W 222nm Excimer

                                           15
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 16 of 38 PageID 16


Lamp – Aluminum/Indoor Use; and Door Barrier Germicidal Far UV-C Fixture – (1)

40W 222 nm UV-C Excimer Lamp – 24” Wide – Hospital Grade Stainless Steel

(collectively, the “Representative Excimer Bulb Products”).

      41.    One such Representative Excimer Bulb Product includes the Far-UV

Sanitation Portal – (5) 222 nm Excimer Lamps – 304 Stainless Steel/Power Cord

(IND-DWG-FUVC-5X-R1-120V-25C) (hereinafter, “Sanitation Portal”). See, e.g., Ex.

11, Sanitation Portal Spec Sheet, as shown below.




“This sanitation portal consists of five, 40-watt excimer lamps. Each light offers 40

uW/cm2 UV intensity at 222nm UV wavelength.” Id. at 2. Larson further advertises

that the “Sanitation Portal can disinfect 99% of viruses, bacteria, mold and spores

at entry/exit points and high traffic areas.” Id. It is “designed for standalone

applications” and “can be deployed at entry/exit points of buildings, transit or high

traffic areas and busy locations requiring sanitation.” Id. at 3. “Suggested

                                          16
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 17 of 38 PageID 17


Applications” include: “Sanitation, disinfection, commercial locations, industrial

parks, medical centers, labs, manufacturing and semiconductors; kills 99% of

viruses, bacteria, mold and spores.” Id.

      42.   Each of Larson’s product spec sheets praise the safety and low risk of

using 222 nm light for sanitation in occupied spaces:

      Far-UV 222 nm light is considered to be eye and skin safe for humans,
      allowing the lamps to be used in occupied areas with minimum risk. The
      222 nm wavelength does not penetrate the cornea of the eye and cannot
      impose corneal impairment. Additionally, this UV band is blocked by the
      top layer of skin (stratum corneum) which protects underlying cells from
      damage. Exposure to far-UV 222 nm lamp does not cause skin
      inflammation or swelling. Due to these safety benefits, extensive
      protective clothing is not required when using this type of sanitation
      light in occupied areas.

See Exs. 5-6, 8-9 at 2; see also Exs. 7, 10-11 at 2 (“This lamp is considered to be eye

and skin safe (the 222nm wavelength cannot penetrate the eyes and skin of

humans), making applications suitable in occupied areas.”).

      43.   Upon information and belief, Larson imports its Microplasma Boards,

Excimer Lamps, and Excimer Bulbs from outside the United States and either re-

sells them alone (with a power source) or fabricates them into the various

representative lighting products, described above. Larson describes these products

as producing Far-UV or Far UV-C wavelengths of 222 nm. See, e.g., Ex. 4.

      44.   Larson’s Microplasma Boards, Excimer Lamps, and Excimer Bulbs—

together with Larson’s Representative Microplasma Board Products, Larson’s

Representative Excimer Lamp Products, and Larson’s Representative Excimer Bulb

Products—are collectively referred to hereinafter as the “Accused Products.”




                                           17
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21       Page 18 of 38 PageID 18


      45.   Excimer lamps made from Krypton and Chlorine gas, forming Krypton-

Chloride (KrCl), like those fabricated and sold as the Accused Products by Larson

emit photons according to known spectral features, including the signature three

peaks shown below.




See, e.g., Ex. 12, www.EdenPark.com at 5-6 (annotations added). This graph

demonstrates that lamps advertised as producing 222 nm wavelengths also produce

wavelengths (peaks) around 238 nm and around 257 nm, as recognized and claimed

by Mr. Neister’s patents.




                                        18
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 19 of 38 PageID 19


      46.    In a recent publication, UV experts show the same signature spectral

analysis from tests of three commercially available KrCl excimer lamps like those

sold by Larson.




See Ex. 13 at 4, Simons, R.M., Blatchley III, E.R., Linden, K., Far UV-C and Its

Potential for Disinfection Applications, UV Solutions Magazine, Sept. 10, 2020

(available at https://uvsolutionsmag.com/articles/2020/far-uv-c-and-its-potential-for-

disinfection-applications/), last accessed May 12, 2021. “Emission spectra from

KrCl* lamps show a dominant peak at 222 nm with full-width-half-maximum ~4

nm and often a long-wavelength “tail” through the UVGI UV-C range. These off-

nominal emissions represent ~5% of the total power output of a typical unfiltered

KrCl* lamp. Though optical filtering can be used to limit emissions outside of the

                                         19
    Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 20 of 38 PageID 20


222 nm peak, excimer sources are not monochromatic (Image 2), and the full

emission spectrum must be considered when evaluating their safety.” Id. (emphasis

added).

                           Larson’s Willful Infringement

        47.   Over the course of 2020, in the wake of the global COVID-19 pandemic,

interest in and promotion of UV sanitation technology dramatically increased.

HEO3 sought to stop unauthorized use of its 222 nm UV technology by notifying

infringers, including Larson, of its patents.

        48.   On October 1, 2020, patent counsel for HEO3, Mr. David Connaughton,

sent a letter to Mr. Robert Bresnahan, CEO of Larson, identifying HEO3’s issued

patents and currently pending application. See Ex. 3. The letter further notified

Larson that its “Indirect Far UV Air Disinfection Fixture Product” may infringe one

or more of those patents. Id. Furthermore, the letter stated that Larson already

knew of Mr. Neister’s patent, as evidenced from a publication on Larson’s website1

that “both cites one of Mr. Neister’s patents, and notes the safety and use of 222nm

for disinfection.” Id. at 2. The letter also offered to open licensing discussions. Id.

Accordingly, Larson has been on notice of the Asserted Patents at least as early as

October 2020.

        49.   On October 20, 2020, Mr. Lance Wyatt, Jr., outside counsel for Larson,

responded with a letter back to Mr. Connaughton for HEO3. Mr. Wyatt’s letter,

however, attempted only to avoid infringement by distinguishing the claims of two


1“UV Effectiveness Against Coronavirus Publication,” see
https://www.larsonelectronics.com/images/product/lightingfacts/266985.pdf.

                                           20
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 21 of 38 PageID 21


patents not asserted by HEO3 and Mr. Neister here. The only substantive

distinctions Mr. Wyatt attempted to make from the Asserted Patents lack merit.

      50.   First, Mr. Wyatt incorrectly stated that “Larson does not market a dual-

single line lamp with multiple wavelength emissions, but rather just a single

emission from a single lamp at 222nm.” As shown above (e.g., ¶¶ 45-46), this

statement is false as a matter of scientific fact because excimer sources are not

monochromatic. See Exs. 12-13.

      51.   Second, Mr. Wyatt distinguished the “Indirect Far UV Air Disinfection

Fixture Product” identified by HEO3’s patent counsel and the asserted patents

because that product allegedly was not directed at skin (emphasis added):

      Larson does not direct the UV light from its product to human or animal
      skin, nor does it actively induce its customers to do so. As described on
      Larson’s webpage, “[t]he IND-AH-FUVC-EX-LF-24-SF-WLM-10C-120V
      from Larson Electronics is an Indirect Far UV Air Disinfection Fixture
      that works to disinfect the upper room air of occupied spaces via
      germicidal ultraviolet (Far UV-C) rays.” And “[t]his indirect Far UV air
      disinfection fixture projects ultraviolet rays across the top of the room
      it is mounted in.”

      52.   No doubt Larson’s present offering of Far UV products are directed at

sanitizing skin in occupied spaces. See Larson’s Far-UV Sanitization Light

Products, supra. For example, Larson states in its Far UV Catalog 2020 that “Far

UV 222 nm light is considered to be eye and skin safe for humans” and “[t]his time-

saving solution does not require rooms or spaces to be empty prior to UV

treatment.” Ex. 4 at 1. And these products are “recommended for use” by Larson

“in the following: occupied areas, industrial, businesses, commercial locations,




                                         21
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 22 of 38 PageID 22


transit areas, schools, daycares, senior-care facilities, healthcare establishments,

hospitals, offices and more.” Id. (emphasis added).

      53.    Third, Mr. Wyatt alleged that “the claims of the ‘642 patent are invalid

under 35 U.S.C. § 101 because they are directed to the natural phenomenon that

UV light at a wavelength of 222 nm or 282 nm destroys DNA or RNA on human or

animal skin.” Id. at 3 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,

566 U.S. 66, 71 (2012)). They are not. Claim 1 of the ’642 patent does not merely

harness a wavelength of UV light found in nature. Instead, it requires specific

process steps of, for example, “generating photons,” which entail laboratory and

manufacturing steps of combining inert gases in an excimer lamp (see, e.g., Ex. 2,

’642 patent at 12:32-34 (“The gas type is chosen so that the emitted UV photons are

absorbed by the targeted microorganism or chemical.”)), with sufficient power to

“destroy[] or deactivat[e] the DNA organic bonds and proteins of microorganisms.”

See, e.g., Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed.

Cir. 2015) (“The method requires an artisan to carry out a number of concrete steps

to achieve the desired preparation[.]”). Further, the claim requires “directing the

photons” that have been “selected” (and correspond to certain wavelengths of 222

nm and 282 nm) including the “substance or surface” that is “human or animal

skin.” Id. And like in CellzDirect, “the process for creating [the result] achieved a

notable advance over prior art techniques,” here, for example, as compared to using

the full UV spectrum for sanitation.

      54.    Finally, Mr. Wyatt conveyed Larson’s position that it “has no interest

in licensing the Asserted Patents.” Accordingly, Larson has continued to willfully

                                          22
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21           Page 23 of 38 PageID 23


infringe Mr. Neister’s patents with knowledge of the Asserted Patents, and its

infringement continues to this day.

                                    COUNT I
                    (Infringement of U.S. Patent No. 8,975,605)

       55.    Plaintiffs incorporate by reference the allegations of paragraphs 1-54

as if fully set forth herein.

       56.    The ’605 patent, entitled “Method and Apparatus for Producing a High

Level of Disinfection in Air and Surfaces,” was duly and legally issued by the

USPTO on March 10, 2015. See Ex. 1.

       57.    Mr. Neister is the owner of all rights, title, and interest in and to the

’605 patent and HEO3 is its exclusive licensee. Mr. Neister and HEO3 are entitled

to sue for past and future infringement.

       58.    Larson received notice of the ’605 patent at least as early as October

2020, when HEO3’s patent counsel sent a letter to Larson’s CEO, Robert

Bresnahan. See Ex. 3. Larson further received notice of the ’605 patent at least as

early as the filing of this Complaint.

       59.    Larson has directly infringed—literally and/or under the doctrine of

equivalents—the ’605 patent by making, using, selling, offering for sale in the

United States, and/or importing into the United States sanitization equipment that

practice one or more claims of the ’605 patent, including but not limited to the

Accused Products.

       60.    For example, claim 1 of the ’605 patent recites:

       1. A process for destroying or deactivating the DNA organic bonds and
       proteins of microorganisms comprising the steps of:

                                           23
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 24 of 38 PageID 24


                generating photons of at least two single line wavelengths
             from a non-coherent light source selected from the group
             consisting of at least two wavelengths being of 222 nm, 254 nm,
             and 282 nm;
                directing the photons to a substance to be disinfected,
             whereby the photons destroy or deactivate the DNA organic
             bonds and proteins of microorganisms;
                 exposing the surface to be disinfected to the generated
             photons of at least two wavelengths, wherein the exposing
             achieves a ninety percent kill of microorganisms in a time period
             of less than one second.

      61.    Based on publicly available information, the accused Representative

Microplasma Board Products practice each limitation of and infringe at least claim

1 of the ’605 patent. Larson describes its Representative Microplasma Board

Products as using one or more 222 nm light source(s). See, e.g., Ex. 5 at 1

(marketing a “microplasma board that emits far-UV 222 nm germicidal light”). On

information and belief, Larson’s Representative Microplasma Board Products

generate UV light in multiple wavelengths, including 222 nm and 254 nm. See

¶¶ 45-46, supra; Exs. 12-13.

      62.    222 nm UV light from the Representative Microplasma Board Products

is “direct[ed] . . . to a substance to be disinfected, whereby the photons are selected

to destroy a plurality of chemical bonds within the DNA or RNA of the

microorganisms.” See Ex. 1, ’605 patent at claim 1. Larson markets the

Representative Microplasma Board Products to “disinfect[] 99% of viruses, bacteria,

mold and spores from ceilings in occupied areas.” See, e.g., Ex. 6 at 1.

      63.    On information and belief, exposure to light from the Representative

Microplasma Board Products “achieves a ninety percent kill of microorganisms in a



                                          24
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21           Page 25 of 38 PageID 25


time period of less than one second.” See Ex. 1, ’605 patent at claim 1. Larson

markets the Representative Microplasma Board Products as “inactivat[ing] 99%

viruses, bacteria, mold and spores,” and “[t]here is no waiting period associated

with UV treatment[.]” See, e.g., Ex. 4 at 3.

      64.    Based on publicly available information, the accused Representative

Excimer Lamp Products practice each limitation of and infringe at least claim 1 of

the ’642 patent. Larson describes its Representative Excimer Lamp Products as

using one or more 222 nm light source(s). See, e.g., Ex. 7 at 1 (“This ozone-free unit

offers 222nm UV-C output.”). On information and belief, Larson’s Representative

Excimer Lamp Products generate UV light in multiple wavelengths, including 222

nm and 254 nm. See ¶¶ 45-46, supra; Exs. 12-13.

      65.    222 nm UV light from the Representative Excimer Lamp Products is

“direct[ed] . . . to a substance to be disinfected, whereby the photons are selected to

destroy a plurality of chemical bonds within the DNA or RNA of the

microorganisms.” See Ex. 1, ’605 patent at claim 1. Larson markets the

Representative Excimer Lamp Products as a “powerful and sleek lighting solution

for restaurants, businesses, busy locations and occupied areas,” and “in the proper

setting kills up to 99.9% of viruses, mold, spores and bacteria.” See, e.g., Ex. 8 at 2.

      66.    On information and belief, exposure to light from the Representative

Excimer Lamp Products “achieves a ninety percent kill of microorganisms in a time

period of less than one second.” See Ex. 1, ’605 patent at claim 1. Larson markets

the Representative Excimer Lamp Products as “inactivat[ing] 99% viruses, bacteria,



                                           25
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 26 of 38 PageID 26


mold and spores,” and “[t]here is no waiting period associated with UV treatment[.]”

See Ex. 4 at 3.

       67.    Based on publicly available information, the accused Representative

Excimer Bulb Products practice each limitation of and infringe at least claim 1 of

the ’605 patent. Larson describes its Representative Excimer Bulb Products as

using a 222 nm light source. See Ex. 10 at 2 (“This 90-watt excimer lamp offers 80

uW/cm2 UV intensity at 222nm UV wavelength.”). On information and belief,

Larson’s Representative Excimer Bulb Products generate UV light in multiple

wavelengths, including 222 nm and 254 nm. See ¶¶ 45-46, supra; Exs. 12-13.

       68.    222 nm UV light from the Representative Excimer Bulb Products is

“direct[ed] . . . to a substance to be disinfected, whereby the photons are selected to

destroy a plurality of chemical bonds within the DNA or RNA of the

microorganisms.” See Ex. 1, ’605 patent at claim 1. Larson markets the

Representative Excimer Bulb Products, like the Sanitation Portal, as able to

“disinfect 99% of viruses, bacteria, mold and spores at entry/exit points and high

traffic areas.” See, e.g., Ex. 11 at 2.

       69.    On information and belief, exposure to light from the Representative

Excimer Bulb “achieves a ninety percent kill of microorganisms in a time period of

less than one second.” See Ex. 1, ’605 patent at claim 1. Larson markets the

Representative Excimer Bulb Products as “inactivat[ing] 99% viruses, bacteria,

mold and spores,” and “[t]here is no waiting period associated with UV treatment[.]”

See Ex. 4 at 3.



                                          26
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 27 of 38 PageID 27


      70.    Larson indirectly infringes the ’605 patent as provided by 35 U.S.C.

§ 271(b) by actively inducing others, including distributors and customers who

purchase and use the Accused Products, to commit direct infringement of one or

more claims of the ’605 patent.

      71.    Larson’s affirmative acts of providing at least spec sheets, instructions,

white papers, manuals, training, guides, marketing materials, and/or

demonstrations induces distributors and customers to use the Accused Products in a

manner intended by Larson to cause direct infringement of the ’605 patent.

Furthermore, Larson provides suggested applications to customers for each of the

Accused Products to use the 222 nm lamps to “direct [the photons] . . . to the

substance or surface to be disinfected, whereby the photons are selected to destroy a

plurality of chemical bonds within the DNA or RNA of the microorganisms” in

occupied spaces. See Exs. 4-11. And Larson intends for and advertises that its Far-

UV 222 nm products kill 99% of viruses, bacteria, mold and spores. Id.

      72.    Larson performed the acts that constitute inducement with knowledge

or at least willful blindness that the induced acts would constitute infringement. At

least through the filing of this Complaint, Larson has received actual notice that its

distributors and customers directly infringe the ’605 patent and that its own acts

induce such infringement. Prior to that, Larson received actual knowledge that its

customers directly infringe the ’605 patent at least as early as October 2020, when

patent counsel for HEO3 sent Laron’s CEO a letter describing the portfolio and

Larson’s infringing conduct. Ex. 3.




                                         27
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 28 of 38 PageID 28


      73.    Larson also indirectly infringes the ’605 patent as provided by 35

U.S.C. § 271(c) by contributing to infringement of one or more claims of the ’605

patent by others, including Larson’s distributors and customers who purchase and

use the Accused Products.

      74.    Larson’s affirmative acts of selling infringing sanitization products and

providing those products to distributors and customers contribute to the

infringement of the ’605 patent. The Accused Products are specially made or

adapted for use in infringement of the ’605 patent and are not staple articles of

commerce suitable for substantial noninfringing use.

      75.    Larson contributed to the infringement of others with knowledge or at

least willful blindness that the Accused Products are specially made or adapted for

use in an infringement of the ’605 patent and are not staple articles of commerce

suitable for substantial noninfringing use. Through the filing of this Complaint, and

at least as early as October 2020, Larson has received actual notice that its acts

constitute contributory infringement.

      76.    Larson’s infringement has been and continues to be willful and in

reckless disregard for the ’605 patent, without any reasonable basis for believing

that it had a right to engage in the infringing conduct. See ¶¶49-54, supra.

      77.    Larson’s continued infringement of the ’605 Patent has damaged and

will continue to damage Plaintiffs, who offer directly competing products. Larson’s

acts have caused, and unless restrained and enjoined, will continue to cause,

irreparable injury and damage to Plaintiffs for which there is no adequate remedy

at law.

                                         28
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21            Page 29 of 38 PageID 29


                                   COUNT II
                    (Infringement of U.S. Patent No. 9,700,642)

         78.   Plaintiffs incorporate by reference the allegations of paragraphs 1-77

as if fully set forth herein.

         79.   The ’642 patent, entitled “Method and Apparatus for Sterilizing and

Disinfecting Air and Surfaces and Protecting a Zone from External Microbial

Contamination,” was duly and legally issued by the USPTO on July 11, 2017. See

Ex. 2.

         80.   Mr. Neister is the owner of all rights, title, and interest in and to the

’642 patent and HEO3 is its exclusive licensee. Mr. Neister and HEO3 are entitled

to sue for past and future infringement.

         81.   Larson performed the acts that constitute inducement with knowledge

or at least willful blindness that the induced acts would constitute infringement.

Through the filing of this Complaint, Larson has received actual notice that its

customers directly infringe the ’642 patent and that its own acts induce such

infringement. Prior to that, Larson received actual knowledge that its distributors

and customers directly infringe the ’642 patent at least as early as October 2020,

when patent counsel for HEO3 sent a letter to Larson’s CEO notifying him of Mr.

Neister’s patent portfolio and Larson’s infringement. See Ex. 3.

         82.   Larson has directly infringed—literally and/or under the doctrine of

equivalents—the ’642 patent by making, using, selling, offering for sale in the

United States, and/or importing into the United States sanitization equipment that




                                            29
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 30 of 38 PageID 30


practice one or more claims of the ’642 patent, including but not limited to the

Accused Products.

      83.    For example, claim 1 of the ’642 patent recites:

      1. A process for destroying a DNA or RNA of a microorganism on a
      substance or surface comprising the steps of:
                 generating photons of at least one wavelength corresponding
             to a peak adsorption wavelength of DNA or RNA, the at least
             one wavelength being at least one of 222 nm and 282 nm;
                directing the photons to the substance or surface to be
             disinfected, whereby the photons are selected to destroy a
             plurality of chemical bonds within the DNA or RNA of the
             microorganisms; and
                 wherein the substance or surface to be disinfected is human
             or animal skin.

      84.    Based on publicly available information, the accused Representative

Microplasma Board Products practice each limitation of and infringe at least claim

1 of the ’642 patent. Larson describes its Representative Microplasma Board

Products as using one or more 222 nm light source(s). See, e.g., Ex. 5 at 1

(marketing a “microplasma board that emits far-UV 222 nm germicidal light”).

      85.    222 nm light from the Representative Microplasma Board Products is

“direct[ed] . . . to the substance or surface to be disinfected, whereby the photons are

selected to destroy a plurality of chemical bonds within the DNA or RNA of the

microorganisms.” See Ex. 2, ’642 patent at claim 1. Larson markets the

Representative Microplasma Board Products to “disinfect[] 99% of viruses, bacteria,

mold and spores from ceilings in occupied areas.” See, e.g., Ex. 6 at 1.

      86.    The Representative Microplasma Board Products are used “wherein

the substance or surface to be disinfected is human or animal skin.” See Ex. 2, ’642


                                          30
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21           Page 31 of 38 PageID 31


patent at claim 1. Larson markets the Representative Microplasma Board Products

as “eye and skin safe for humans, allowing the lamps to be used in occupied areas

safely with minimum risk.” See, e.g., Ex. 6 at 2.

      87.    Based on publicly available information, the accused Representative

Excimer Lamp Products practice each limitation of and infringe at least claim 1 of

the ’642 patent. Larson describes its Representative Excimer Lamp Products as

using one or more 222 nm light source(s). See Ex. 7 at 1 (“This ozone-free unit offers

222nm UV-C output.”).

      88.    222 nm light from the Representative Excimer Lamp Products is

“direct[ed] . . . to the substance or surface to be disinfected, whereby the photons are

selected to destroy a plurality of chemical bonds within the DNA or RNA of the

microorganisms.” See Ex. 2, ’642 patent at claim 1. Larson markets the

Representative Excimer Lamp Products as a “powerful and sleek lighting solution

for restaurants, businesses, busy locations and occupied areas,” and “in the proper

setting kills up to 99.9% of viruses, mold, spores and bacteria.” See, e.g., Ex. 8 at 2.

      89.    The Representative Excimer Lamp Products are used “wherein the

substance or surface to be disinfected is human or animal skin.” See Ex. 2, ’642

patent at claim 1. Larson markets the Representative Excimer Lamp Products as

“eye and skin safe for humans, allowing the lamps to be used in occupied areas

safely with minimum risk.” See, e.g., Ex. 8 at 2.

      90.    Based on publicly available information, the accused Representative

Excimer Bulb Products practice each limitation of and infringe at least claim 1 of

the ’642 patent. Larson describes its Representative Excimer Bulb Products as

                                           31
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 32 of 38 PageID 32


using a 222 nm light source. See Ex. 10 at 2 (“This 90-watt excimer lamp offers 80

uW/cm2 UV intensity at 222nm UV wavelength.”).

       91.    222 nm light from the Representative Excimer Bulb Products is

“direct[ed] . . . to the substance or surface to be disinfected, whereby the photons are

selected to destroy a plurality of chemical bonds within the DNA or RNA of the

microorganisms.” See Ex. 2, ’642 patent at claim 1. Larson markets the

Representative Excimer Bulb Products, like the Sanitation Portal, as able to

“disinfect 99% of viruses, bacteria, mold and spores at entry/exit points and high

traffic areas.” See, e.g., Ex. 11 at 2.

       92.    The Representative Excimer Bulb Products are used “wherein the

substance or surface to be disinfected is human or animal skin.” See Ex. 2, ’642

patent at claim 1. Larson markets the Representative Excimer Bulb Products as

“powerful sanitation solutions that has eye and skin safe features for industrial

sites and commercial facilities” thus “making applications suitable in occupied areas

requiring sanitation.” Ex. 11 at 2.

       93.    Larson indirectly infringes the ’642 patent as provided by 35 U.S.C.

§ 271(b) by actively inducing others, including customers who purchase and use the

Accused Products, to commit direct infringement of one or more claims of the ’642

patent.

       94.    Larson’s affirmative acts of providing at least spec sheets, instructions,

white papers, manuals, training, guides, marketing materials, and/or

demonstrations induces distributors and customers to use the Accused Products in a

manner intended by Larson to cause direct infringement of the ’642 patent.

                                          32
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 33 of 38 PageID 33


Furthermore, Larson provides suggested applications to customers for each of the

Accused Products to use the 222 nm lamps to “direct [the photons] . . . to the

substance or surface to be disinfected, whereby the photons are selected to destroy a

plurality of chemical bonds within the DNA or RNA of the microorganisms” in

occupied spaces. See Exs. 4-11.

      95.    Larson performed the acts that constitute inducement with knowledge

or at least willful blindness that the induced acts would constitute infringement.

Through the filing of this Complaint, Larson has received actual notice that its

distributors and customers directly infringe the ’642 patent and that its own acts

induce such infringement. Prior to that, Larson received actual knowledge that its

distributors and customers directly infringe the ’642 patent at least as early as

October 2020, when patent counsel for HEO3 sent a letter to Larson’s CEO

notifying him of Mr. Neister’s patent portfolio and Larson’s infringement. See Ex. 3.

      96.    Larson also indirectly infringes the ’642 patent as provided by 35

U.S.C. § 271(c) by contributing to infringement of one or more claims of the ’642

patent by others, including Larson’s distributors and customers who purchase and

use the Accused Products.

      97.    Larson’s affirmative acts of selling infringing sanitization products and

providing those products to distributors and customers contribute to the

infringement of the ’642 patent. The Accused Products are specially made or

adapted for use in infringement of the ’642 patent and are not staple articles of

commerce suitable for substantial noninfringing use.




                                         33
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 34 of 38 PageID 34


      98.    Larson contributed to the infringement of others with knowledge or at

least willful blindness that the Accused Products are specially made or adapted for

use in an infringement of the ’642 patent and are not staple articles of commerce

suitable for substantial noninfringing use. Through the filing of this Complaint, and

at least as early as October 2020, Larson has received actual notice that its acts

constitute contributory infringement.

      99.    Larson’s infringement has been and continues to be willful and in

reckless disregard for the ’642 patent, without any reasonable basis for believing

that it had a right to engage in the infringing conduct. See ¶¶49-54, supra.

      100.   Larson’s continued infringement of the ’642 patent has damaged and

will continue to damage Plaintiffs, who offer directly competing products. Larson’s

acts have caused, and unless restrained and enjoined, will continue to cause,

irreparable injury and damage to Plaintiffs for which there is no adequate remedy

at law.




                                         34
Case 3:21-cv-01166-M Document 1 Filed 05/21/21          Page 35 of 38 PageID 35




                           PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs respectfully request the following relief:

    A.    For entry of judgment by this Court against Larson and in favor of

          Plaintiffs in all respects, including that:

          1.     Larson has and continues to directly infringe and/or indirectly

                 infringe, by way of inducement and/or contributory

                 infringement, the Asserted Patents;

          2.     Larson’s infringement of the Asserted Patents was and

                 continues to be willful; and

    B.    An order permanently enjoining Larson, its officers, agents, servants,

          employee, and attorneys, all parent, subsidiary, and affiliate

          corporations and other related business entities, and all other persons

          or entities acting in concert, participation, or in privy with one or more

          of them, and their successors and assigns, from infringing,

          contributing to the infringement of, or inducing others to infringe the

          Asserted Patents;

    C.    For damages arising from Larson’s infringement of the Asserted

          Patents, together with pre-judgment and post-judgment interest, and

          that such damages be trebled as provided by 35 U.S.C. § 284;

    D.    An Order declaring that Plaintiffs are the prevailing parties and that

          this is an exceptional case, awarding Plaintiffs their costs, expenses,




                                       35
Case 3:21-cv-01166-M Document 1 Filed 05/21/21         Page 36 of 38 PageID 36


          disbursements, and reasonable attorney fees under 35 U.S.C. § 285

          and all other applicable statutes, rules, and common law; and

    E.    Such other and further relief as this Court may deem just and proper.

                        DEMAND FOR JURY TRIAL

    Plaintiffs respectfully request a trial by jury on all issues triable thereby.




                                        36
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21   Page 37 of 38 PageID 37


Dated: May 21, 2021                  Respectfully submitted,

                                     By:   /s/ Jill R. Carvalho
                                           Jill R. Carvalho
                                           (TX Bar No. 24087266)
                                           KING & SPALDING LLP
                                           500 West 2nd Street
                                           Suite 1800
                                           Austin, TX 78701
                                           Phone: (512) 457-2000
                                           Email: jcarvalho@kslaw.com

                                           Brent P. Ray (pro hac vice)
                                           (IL Bar No. 6291911)
                                           KING & SPALDING LLP
                                           110 N. Wacker Drive
                                           Suite 3800
                                           Chicago, IL 60606
                                           Phone: (312) 995-6333
                                           Email: bray@kslaw.com

                                           Abby L. Parsons (pro hac vice)
                                           (TX Bar No. 24094303)
                                           KING & SPALDING LLP
                                           1100 Louisiana Street, Ste. 4100
                                           Houston, TX 77002
                                           Phone: (713) 751-3294
                                           Email: aparsons@kslaw.com

                                           Julia Kolibachuk (pro hac vice)
                                           (NY Bar No. 5426534)
                                           KING & SPALDING LLP
                                           1185 Avenue of the Americas
                                           New York, NY 10036
                                           Phone: (212) 556-2100
                                           Email: jkolibachuk@kslaw.com

                                           Attorneys for Plaintiffs High Energy
                                           Ozone LLC d/b/a Far-UV Sterilray and
                                           S. Edward Neister




                                    37
 Case 3:21-cv-01166-M Document 1 Filed 05/21/21            Page 38 of 38 PageID 38


                           CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2021, I electronically filed the foregoing

document with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.

                                            /s/Jill R. Carvalho
                                            Jill R. Carvalho




                                            38
